Citation Nr: 0800229	
Decision Date: 01/03/08    Archive Date: 01/22/08-

DOCKET NO.  94-42 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the right knee.

3.  Entitlement to an initial compensable rating for 
residuals of mandible fractures.

4.  Entitlement to an effective date, prior to September 27, 
1994, for a grant of service connection for low-tension 
glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
June 1992 with intervening breaks in service of unverified 
dates.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that in pertinent part granted service connection 
for right and left knee patellofemoral syndrome 
(noncompensable) and for residuals of a bilateral mandible 
fracture (noncompensable).  The veteran appealed for higher 
initial ratings for the knees and for the mandible.  

In April 1997, the Board remanded the claims to consider 
functional loss under the tenets of DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  In September 1998, the RO granted 
separate 10 percent ratings for patellofemoral syndrome of 
each knee effective from July 1, 1992; however, the veteran 
continued his appeal for higher initial ratings. 

The appeal also comes from an October 2001 RO rating decision 
that granted service connection (10 percent) for low-tension 
glaucoma effective from September 27, 1994.  The veteran 
appealed for an earlier effective date for service 
connection.

In September 2004, the Board again remanded the claims.  The 
Appeals Management Center (AMC) was instructed to issue a 
statement of the case (SOC) on the earlier effective date 
issue.  In June 2007, the AMC issued an SOC.  While the 
veteran did not submit a VA Form 9, Substantive Appeal, his 
representative did timely submit written argument for an 
earlier effective date in lieu of a VA Form 9.  See 38 C.F.R. 
§ 20.202 (2007).  Thus, the Board must adjudicate the claim 
for an effective date earlier than September 27, 1994, for 
grant of service connection for glaucoma.

An initial rating in excess of 10 percent for the service-
connected right knee disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The left knee disability has been manifested throughout 
the appeal period by full but painful range of motion; 
instability is not shown. 

2.  The residuals of mandible fractures (excluding 
manifestations of injured trigeminal nerve not on appeal) 
have been manifested throughout the appeal period by pains, 
interference with masticatory function, and minor mandibular 
deviation or displacement; additional functional impairment 
due to jaw pains is shown.  

3.  The veteran separated from active military service on 
June 30, 1992.

4.  The earliest dated claim for service connection for 
glaucoma was received at the RO on September 27, 1994.


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating greater than 
10 percent for left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic 
Code 5260 (2007).

2.  The criteria for an initial 10 percent schedular rating 
for residuals of mandible fractures (excluding manifestations 
of injured trigeminal nerve not on appeal) are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.149, 
Diagnostic Codes 9904, 9905 (2007).

3.  The criteria for an effective date earlier than September 
27, 1994, for grant of service connection for low-tension 
glaucoma have not been met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and any 
medical or lay evidence that is necessary to substantiate the 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must give notice to the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claims in accordance with 38 C.F.R. 
§ 3.159(b) (1).  The RO must provide this notice prior to an 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claims was satisfied by way of notice letters sent to the 
veteran in August 2003 and November 2004.  In addition, 
previous Board remands and an April 2007 supplemental 
statement of the case (SSOC) address these notice 
requirements. VA also provided the additional notices 
recommended by the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), in the April 2007 SSOC.  

VA has obtained any necessary medical opinions.  The claimant 
submitted additional medical evidence and was afforded VA 
medical examinations.  Neither the claimant nor his 
representative has identified, nor does the record indicate, 
that any additional evidence is necessary for fair 
adjudication of the claims.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist regarding the issues addressed in this decision.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Because all necessary development has been 
accomplished, adjudication may proceed without unfair 
prejudice to the claimant.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward rather than treating the claim 
as one for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).  

Left Patellofemoral Syndrome 

In 1992, left patellofemoral syndrome was initially rated 
noncompensably under Diagnostic Code 5261, but later rated 10 
percent disabling under Diagnostic Code 5260, which is the 
code for limitation of flexion.  Under Diagnostic Code 5260, 
limitation of flexion at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  See 38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5260 (2007).  

An October 1991 military medical board report notes that knee 
X-rays were within normal limits, but a September 1991 bone 
scar showed increased uptake (sign of rheumatoid arthritis) 
in both knees. 

In September 1993, the veteran testified that activities and 
weight bearing caused knee pains that limited his ability to 
walk and bend down.  He testified he worked on his feet at 
his job.  His spouse testified that the veteran limped.

In November 1993, a VA general medical examiner opined that 
the multiple joint complaints suggested systemic joint 
disease, rather than trauma.  Left knee X-rays were normal 
and the left knee diagnosis was pain of unknown etiology.    

A May 1994 private medical report notes that the veteran was 
trying to work four hours per day but had a lot of difficulty 
working because of pain.  The physician noted that the knees 
had restricted motion, especially in flexion.  He was offered 
a list of rheumatologists and a referral was made for him.  
An August 1994 private medical report notes that the veteran 
worked part time in sales.  Range of motion of the knees was 
good.

In his September 1994 substantive appeal, the veteran 
reported that although knee range of motion was normal, knee 
pains significantly limited his activities.  He reported 
worsening knee problems.

In July 1996, T. Nguyen, M.D., offered a diagnosis of 
degenerative joint disease of the shoulders, hands, knees, 
and ankles, among other joints. 

A June 1997 VA examination report notes knee pains with no 
physical findings.  X-rays were normal.  The examiner related 
these complaints to fibromyalgia.  

In September 2004, the Board again remanded the case for an 
examination. 

A September 2005 VA orthopedic compensation examination 
report reflects that the veteran no longer worked.  The left 
knee was normal in appearance.  Range of motion was from zero 
to 150 degrees.  The veteran exhibited manifestations of pain 
on flexion and extension, but repetitive movement produced no 
increased pain or fatigue, weakness, or lack of endurance.  
The diagnosis was left knee synovitis.  The physician found 
that it was more likely than not that the current condition 
was caused by service-connected injuries mentioned in the 
claims files.  

During the appeal period, the left knee disability has been 
manifested by full but painful range of motion.  Instability 
is not shown.  Comparing these manifestations with the 
criteria of the rating schedule, the Board finds that the 
criteria for a schedular rating greater than the 10 percent 
already assigned under Diagnostic Code 5260 are not more 
nearly approximated.  This is because with full range of 
motion shown, even considering pain on use of the knee, the 
knee is simply not causing significant functional impairment 
to warrant a rating higher than 10 percent. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for an initial schedular 
disability rating greater than 10 percent for left knee 
disability is therefore denied.  

Residuals of Mandible Fractures

Throughout the initial appeal period, the residuals of 
mandible fractures have been noncompensably rated under 
Diagnostic Code 9905.  The rating criteria of Diagnostic Code 
9905 were revised effective February 17, 1994, which is 
during the appeal period; however, the revision is not 
significant to the disability at hand.  Thus, only the 
current rating criteria will be discussed.  

Under Diagnostic Code 9905, limited motion of the temporal 
mandibular articulation warrants a minimum rating of 10 
percent where there is a maximum of 40 millimeters of inter-
incisal range.  Lateral excursion of 0 to 4 millimeters also 
warrants a 10 percent rating.  A 20 percent rating is 
warranted where there is 21 to 30 millimeters of inter-
incisal range.  More limited inter-incisal range warrants a 
higher rating.  38 C.F.R. § 4.150, Diagnostic Code 9905 
(2007).  

Service medical records reflect that the veteran incurred 
severe head injuries from an auto accident in February 1971.  
Mandible and face fractures required surgical reduction and 
removal of two teeth.  Facial lacerations were sutured.  
Internally place wire fixation devices secured the jaw bone 
fractures.  The veteran was hospitalized for 86 days. 

An August 1992 VA general medical examination report notes 
that the mouth and teeth had no problem, but the veteran did 
report mandible pain.   

In September 1993, the veteran testified that the right side 
of the face was numb.  He could feel his lip, however.  He 
testified that the face was also painful at times.  He added 
that he had trouble chewing food and had accidentally bitten 
his tongue and the side of his mouth because he could not 
judge where his teeth were hitting. 
 
A November 1993 VA dental examination report notes mandible 
fracture that implicated the 5th cranial nerve or "facial" 
nerve.  The dental examiner noted interference with 
mastication.  Complete mastication was felt to be 
"impossible."  The veteran claimed that this caused 
digestive trouble, but the examiner made no finding in that 
respect.  There was no crepitus in the temporal mandibular 
joint, but there was a minor mandibular deviation on opening 
the mouth.  The diagnosis was rule-out tic douloureux; and, 
5th and/or 7th cranial nerve dysfunction of unknown origin.  

In his September 1994 substantive appeal, the veteran 
reported that his jaw gave problems daily and he reasserted 
that this was the cause of his stomach troubles.  

As noted in the introduction, in April 1997, the Board 
remanded the case for an examination and consideration of 
whether nerves and muscles were also affected by the 
disability.  

June 1997 VA X-rays showed that the wires were still in the 
right mandible and in the left mandible below the symphysis 
menti.  Previous fractures were healed.  

A June 1997 VA brain injury examination report notes that the 
cranial nerves were intact.  A June 1997 VA orthopedic 
compensation examination report notes complaints of pain in 
the jaw area with tender overlying skin.  The veteran 
reported that his stomach was not currently symptomatic.  The 
mouth opened fully.  The impression was widespread 
fibromyalgia.  

A November 1998 VA brain and spinal cord examination report 
notes that cranial nerves II through XII were intact.  
Sensory examination was normal.  

A January 2004 VA neurological compensation examination 
report confirms numbness on the right side of the face at the 
lips and right maxillary (cheek) and mandible region and 
concluded that the sub-mental nerve and facial nerve were 
injured when the jaw bones were crushed during active 
service.    

A January 2004 VA dental and oral compensation examination 
report contains no relevant finding.  

In March 2004, the RO granted service connection for right-
sided facial weakness and assigned a 10 percent rating under 
Diagnostic Code 8205 effective from July 1, 1992.  In July 
2004, the veteran's representative expressed disagreement 
with the 10 percent rating assigned for the trigeminal nerve, 
waived the veteran's right to a statement of the case (SOC), 
and requested another examination of the facial nerves.  

In September 2004, the Board denied the claim for a rating 
greater than 10 percent for trigeminal nerve damage, but then 
remanded the claim for a compensable rating for residuals of 
mandible fractures.  The Board requested medical evaluation 
of any remaining residuals of the mandible fractures.  

An August 2005 VA dental compensation examination report 
notes that jaw function was adequate with normal range of 
motion, although previous tooth loss due to jaw fracture was 
noted.  There was low grade jaw pain in the area of the 
fixation wires.  

From the above, it is clear that the residuals of jaw and 
facial fractures (excluding trigeminal nerve functions that 
have been rated elsewhere) have been manifested throughout 
the appeal period by jaw pains, interference with masticatory 
function, and minor mandibular deviation or displacement.  
Although neither mandibular limitation of motion nor abnormal 
mandible excursion is shown, there is jaw pain near the 
embedded fixation wires.  Considering the tenets of DeLuca, 
the Board will assign a 10 percent rating under Diagnostic 
Code 9905 for jaw pain.  

Because any jaw displacement and resulting loss of 
masticatory function is only slight, a compensable rating is 
not warranted under Diagnostic Code 9904.    

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the claim 
for a higher initial rating for residuals of mandible 
fractures.  A 10 percent initial rating is therefore granted.  

Effective Date Prior to September 27, 1994, for Service 
Connection

The veteran seeks an effective date earlier than September 
27, 1994, for grant of service connection for low-tension 
glaucoma.  

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  If based on receipt of new and material evidence, 
other than service department records, received after the 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r) (2007).

A specific claim in the form prescribed by the Secretary (or 
jointly with the Commissioner of Social Security) must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.151(a) (2007). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2007).

The record reflects that the veteran separated from active 
service on June 30, 1992.  He filed for service connection 
for 25 claimed disabilities in July 1992; however, neither 
glaucoma nor any eye disease was mentioned in his original 
claim for benefits.  A VA general medical examination report 
of August 1992 does not mention glaucoma or eye disorder 
other than refractive error.  

The RO received the veteran's initial claim for service 
connection for glaucoma on September 27, 1994.  Along with 
his claim, he submitted relevant private medical reports.  
The earliest of these is a report dated June 24, 1994, that 
notes possible glaucoma.  While the medical record predates 
the date of receipt of the claim for service connection for 
glaucoma, because the veteran was not attempting to reopen a 
previously denied claim for benefits, the date of this 
private medical evidence is not relevant.  If the veteran had 
attempted to reopen a previously denied claim or had 
attempted to obtain an increased rating for a service-
connected disability, then any relevant treatment report 
might suffice as an informal claim.  38 C.F.R. § 3.157.  In 
his substantive appeal, the veteran failed to offer a basis 
for or a relevant argument for an effective date earlier than 
September 27, 1994.  

Because there is no evidence that the veteran filed a claim 
for service connection for glaucoma earlier than September 
27, 1994, the preponderance of the evidence is against the 
claim for an effective date earlier than September 27, 1994, 
for service connection for low tension glaucoma.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2007) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the RO has granted a total disability rating 
for compensation purposes based on individual unemployability 
effective from May 11, 1996.  The veteran has not expressed 
disagreement with the effective date of that rating.  


ORDER

An initial rating in excess of 10 percent for patellofemoral 
syndrome of the left knee is denied.

An initial 10 percent schedular rating for residuals of 
mandible fractures is granted, subject to the laws and 
regulations governing payment of monetary benefits. 

An effective date earlier than September 27, 1994, for a 
grant of service connection for low-tension glaucoma is 
denied.


REMAND

A September 2005 VA orthopedic compensation examination 
report contains a diagnosis of right knee degenerative joint 
disease.  The physician indicated that it was more likely 
than not that the condition was caused by service-connected 
knee injuries.  On October 1, 2007, the veteran underwent a 
total knee replacement.  Because the issue of a total right 
knee replacement because of degenerative joint disease is 
inextricably intertwined with the staged ratings to be 
assigned to the right knee, the Board assumes jurisdiction 
over this issue.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2007), for one 
year following implantation of a knee prosthesis for service-
connected knee disability, a 100 percent rating is assigned, 
followed thereafter by a 60 percent schedular rating when 
there are chronic residuals consisting of severe painful 
motion or weakness or by a minimum rating of 30 percent 
rating.

Before adjudicating the right knee rating claim, the AOJ must 
consider the issue of whether a 100 percent rating for one 
year, following the total knee replacement, is assignable for 
the service-connected right knee disability.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ should, applying Diagnostic 
Code 5055, including whether a 100 
percent rating for one year, following 
the total knee replacement, is 
assignable, rate the disability on the 
residuals with a minimum rating of 30 
percent.  If the AOJ finds that a VA 
examination is necessary, such 
examination should be scheduled and 
conducted.  

2.  If the determination remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites the 
applicable legal provisions and reflects 
detailed reasons and bases for the 
decision reached.  The veteran and his 
representative should be afforded the 
opportunity to respond thereto.  

Thereafter the case should be returned to the Board, if 
otherwise in order.  The purpose of this remand is to comply 
with due process of law.  No action by the veteran is 
required until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


